Title: From Benjamin Franklin to William Bingham, 4 October 1779
From: Franklin, Benjamin
To: Bingham, William


Sir,
Passy, Oct. 4. 1779.
I thank you for your frequent Communications of News Papers from North America, for tho’ they are generally old before they come to hand, they always contain some Information that I am glad to receive.
I have not yet seen the Bills you mention your being about to draw on me. I wish it were in my Power to accomodate every one in the Service of the Congress. But there are Limits of possibility to every thing, and I am obliged now to refuse all Drafts, but those drawn by the Congress itself. It is my Duty and a Matter of the utmost Consequence to keep up their Credit here, but it is too much to be charged with the support of the Credit of their Agents in all other Countries. With much Esteem, I have the honour to be, Sir,
Your most obedient & most humble Servant.
B Franklin
Mr. Bingham.
